Citation Nr: 1131565	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  11-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 8, 2010.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder between June 9, 2010 and February 8, 2011. 

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder since February 9, 2011. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk

INTRODUCTION

The Veteran had active military service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision which assigned a 50 percent rating for PTSD, effective April 27, 2010.  The August 2010 rating decision reclassified the appellant's service connected psychiatric disorder as posttraumatic stress disorder.  Previously it was classified as schizophrenia.  

For reasons expressed in more detail below, the Board has also recharacterized the appeal as encompassing the claim for a total disability evaluation based on individual unemployability due to service connected disorders due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims of entitlement to a rating in excess of 70 percent since February 9, 2011, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, are remanded to the RO, via the Appeals Management Center (AMC), for additional action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Prior to June 8, 2010, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment, with deficiencies in most areas. 

3.  Resolving reasonable doubt in the Veteran's favor, his posttraumatic stress disorder between June 8, 2010 and February 8, 2011, was manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for posttraumatic stress disorder prior to June 8, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 70 percent for posttraumatic stress disorder were met during the period from June 8, 2010 to February 8, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May 2010 of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are assigned.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including treatment records and as warranted by law, affording VA examinations.  The record shows that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Factual Background

VA treatment records from the Erie VA Medical Center reflect that the Veteran was treated for anxiety, depression, and posttraumatic stress disorder between February to August 2010 through individual therapy with social worker and through individual sessions with psychiatrist.  

A February 2010 VA behavioral health intake evaluation noted that the Veteran's chief complaint was his desire for a PTSD examination.  The Veteran stated that his goals for recovery for his claimed condition were to stop feeling so "tight and gone darn nervous all the time," and to "get the thoughts gone" (Vietnam).  The social worker noted that the Veteran's working diagnoses on Axis I were posttraumatic stress disorder, and chronic depression not otherwise specified.  A psychiatric evaluation was requested for further assessment.  A global assessment of functioning score of 54 was assigned.  The examiner's recommendation was psychotherapy and psychiatry for medical management.

A March 2010 VA mental health clinical record from a psychiatrist noted that the Veteran was seen for treatment for anxiety and depression.  The Veteran reportedly had been working as the director of emergency services for the American Red Cross.  He had been married for 40 years and had three adult sons.  His mood at the time of the visit was fair, and the Veteran denied being depressed.  The appellant denied having suicidal thoughts in the prior 10-20 years.  He did think about why he was here, and what was his purpose.  The Veteran reported his sleep as adequate but never felt rested.  Reportedly the Veteran's job had recently become demanding, and he desired to retire but felt it would cause financial hardship.  The Veteran discussed not being able to trust anyone and express his emotions.  He became tearful when speaking about his Vietnam flashbacks.  The psychiatrist's assessment was that the Veteran had an adjustment disorder, chronic posttraumatic stress disorder, stage of life issues, and stressful employment circumstances.  The examiner assigned a global assessment of functioning score of 60, and recommended medical management and individual treatment.  It was also recommended that the appellant try medication for relief of his anxiety.

An April 2010 behavioral progress note reflects that the Veteran seemed to be doing well and was planning on a vacation to see his new granddaughter.  Recently prescribed medication was noted to be very helpful with anxiety and to help the appellant feel less stress, tension, and worry.  The Veteran stated that he planned to retire at age 62.  The treatment plan included management with medication.

In May 2010 the Veteran was seen for psychotherapy for his posttraumatic stress disorder, and adjustment disorder.  During this visit, the Veteran appeared somewhat anxious but he was calm by the end of the session.  The Veteran and his social worker discussed the appellant's stressors in Vietnam, and the claimant teared up during that discussion.  On mental status examination, the Veteran was oriented to time, person, and place.  He was cooperative and reasonable.  His grooming was appropriate.  He had a closed/guarded posture.  His speech was normal; his mood was anxious and dysphoric; thought process and content were normal; insight was fair to good; judgment was good; memory was intact; and there were no perceptual disturbances observed.  The Veteran denied any suicidal ideation.  The social worker and the Veteran noted the appellant's upcoming retirement.  The social worker assigned a global assessment of functioning score of 60.

A May 2010 VA clinical record noted that the Veteran continued to generally do well, but job stress was becoming too much.  Hence, he was thinking of retiring in the fall.  The Veteran's mood was noted as generally good, and he was noted to have maintained improvement since starting treatment with his social worker.  On mental status examination the Veteran was alert.  His motor activity was unremarkable, his affect was full range, and his mood was fair.  He denied suicidal and homicidal ideation.  His speech was normal, his thoughts were linear, there was no evidence of psychosis, and his judgment and insight were intact.  The examiner's assessment was that the Veteran was doing well with his current treatment course.  

A June 2010 VA examination report reflects that the Veteran was casually dressed and appropriately groomed.  His speech and motor functioning were within normal limits.  The Veteran maintained good eye contact throughout the examination, and his overall intellectual functioning was estimated to be average.  He was oriented as to person, place, time, and reason.  The Veteran reported a moderate level of daily impairment in his attention and concentration; however, on objective examination,  there was no obvious impairment of the Veteran's attention and concentration or short-term memory.  His basic mental processing skills appeared to be intact.

The Veteran was coherent and goal-oriented.  He reported visual disturbances (e.g. seeing shadows and movement in his peripheral vision) but denied visual hallucinations.  He reported auditory disturbances (e.g. hearing someone call his name, or hearing noises when no one was there) but denied auditory hallucinations.  There was no other impairment of thought process.  The Veteran described his typical mood as neutral.  His affect during the interview had full range.  He denied current suicidal or homicidal ideation.  He reported good  maintenance of personal hygiene.  The Veteran endorsed having intrusive thoughts and daily flashbacks, nightmares once or twice a week, avoidance tendencies, decreased interest in activities, feelings of detachment, social isolation, and difficulties in crowds.  The Veteran reported that he had disturbed sleep and only averaged five to six hours of sleep a night.  He endorsed hypervigilence, irritability, and outbursts of anger (e.g. road rage).  He said he had a low mood but not sadness.  He endorsed depression, as well as recurrent suicidal ideation, but denied these symptoms interfering with his functioning for a period of two weeks or more.  He also said he experienced excessive anxiety and worry on and off for 50 percent of the day.  He did not report having any panic attacks.  

The examiner diagnosed severe, chronic posttraumatic stress disorder; a moderate depressive disorder, not otherwise specified; a generalized anxiety disorder; and alcohol dependence, in sustained full remission.  The examiner assigned a global assessment of functioning score of 48.  This was based on the Veteran's "severe" posttraumatic stress disorder symptoms and accompanying depression with weekly suicidal ideation and accompanying mild to moderate occupational impairment and moderate social impairment.  The examiner opined that the overall effect of the Veteran's posttraumatic stress disorder on his occupational and social functioning was described as resulting in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning in terms of routine behavior, self-care and conversation.

A July 2010 social worker behavioral health progress note reflects the Veteran's report of stress over his upcoming retirement.  The Veteran became tearful and spoke to the social worker about what he perceived as failures.  The appellant, however, stated that his posttraumatic stress disorder symptoms were "in check."  On mental status examination, the Veteran was noted as alert, attentive, and oriented.  His affect was blunted/ restricted/ constricted and his mood was anxious.  His speech, thought processes, and memory were intact and normal.  He denied suicidal ideation.  The Veteran reported that some sleep difficulties had started again; however, he was happy with the course of treatment.

A July 2010 behavioral health progress note from treatment with a VA psychiatrist reflects that the Veteran had chosen to retire on November 30, after working for the American Red Cross for 11 years.  The Veteran stated that his sleep had been "on and off" lately, and the examiner's assessment was that the appellant would benefit from increased medication to target anxiety.  Other medications were maintained at their current levels.

An August 2010 behavioral health progress note reflects that the Veteran had experienced some stress at work but that his children and family members were going to visit him in October.  The Veteran said he had flashbacks three to four times per week, sometimes while watching television or when going to sleep.  The VA social worker noted that exposure work had been done with the Veteran, and the appellant was very nervous.  The Veteran then spoke about taking on jobs post-retirement, such as driving trucks.  The social worker's assessment was that the Veteran's current posttraumatic stress disorder symptoms seemed to be within the range that the appellant had always dealt with.  Flashbacks and sleep disturbances were still present, and he was still very anxious about his pending retirement.  The assigned global assessment of functioning score was 61.

A September 2010 VA behavioral progress note reflects that the Veteran reported that he still experienced a lot of anxiety about work and often felt like he wanted to explode.  The psychiatrist noted that on mental status examination, there had been some improvement since the Veteran decided to retire.  His depression remained under control, but his anxiety still remained high.

A February 2011 communication note from the psychiatrist indicates that the Veteran's goal was to continue working until he reached the point where he could retire with some financial security; however, the appellant reported that because of symptoms related to his posttraumatic stress disorder he was not able to continue working and had to leave his position in November 2010.  The psychiatrist opined that the Veteran was unable to maintain substantial employment, even with continued mental health treatment, due to his posttraumatic stress disorder.

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating;  otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As noted above, the RO has assigned a current 50 percent rating for PTSD under Diagnostic Code  9411.  Pursuant to 38 C.F.R. § 4.130, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a global assessment of functioning score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), a global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A global assessment of functioning score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that, the global assessment of functioning scores assigned have ranged from 48 to 61.  Global assessment of functioning scores ranging from 41 to 50 denote serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning.  Global assessment of functioning score ranging from 51 to 60 denote moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning.  Global assessment of functioning score ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally denotes functioning well.

In addition to posttraumatic stress disorder, the medical evidence reflects diagnoses of depression, anxiety, and a chronic adjustment disorder.  The June 2010 VA examiner associated the elements of depression with the Veteran's service-connected PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, the Board has considered all of his psychiatric symptoms in evaluating his service-connected posttraumatic stress disorder.

In determining whether the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have been met, the Board acknowledges that the rating criteria in the General Rating Formula for Mental Disorders is not as an exhaustive list of symptoms.  Rather, it provides examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Based on the noted symptomatology, the Board finds that prior to June 8, 2010, the appellant's posttraumatic stress disorder was not manifested by occupational and social impairment, with deficiencies in most areas.  That is, prior to June 8, 2010, the disorder was not manifested obsessional rituals which interfered with routine activities, he did not use illogical, obscure, or irrelevant speech, and he did not suffer from near-continuous panic or depression.  The appellant was able to function independently, and there was no evidence of impaired impulse control, spatial disorientation, a neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Further, the appellant consistently denied suicidal ideation, and he was oriented to time, place, and person.  The appellant used linear thoughts, and his judgment and insight were intact.  While the Veteran used medication, examiners consistently concluded that he was doing well with that treatment plan.  Finally, the assigned global assessment of functioning scores of 60 were suggestive of moderate pathology.  Hence, prior to June 8, 2010, the Board finds that the appellant's posttraumatic stress disorder was not more than 50 percent disabling.

The findings at the VA examination on June 8, 2010, however, revealed clear evidence of increased pathology due to posttraumatic stress disorder.  At that examination the Veteran reported auditory hallucinations, daily intrusive flashbacks, weekly suicidal ideation, hypervigilence, and outbursts of anger.  The examiner described the disorder as being severely disabling.  Hence, the Board finds that effective June 8, 2010, the appellant' posttraumatic stress disorder warranted the assignment of a 70 percent rating.  38 C.F.R. § 4.130.

As to whether the appellant was entitled to a 100 percent rating based on the June 8, 2010 examination or based on other studies prior to February 9, 2011, the Board finds that while his posttraumatic stress disorder was severely disabling, the June 2010 examiner also opined that the overall effect of the resulted in only an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  Further, while the appellant reported increasing stress in July and August 2010, and while he reported weekly flashbacks, the Veteran was alert, attentive, and oriented.  His speech, thought processes, and memory were intact and normal; and it is significant that he no longer endorsed suicidal ideation.  Based on these findings the Board finds that prior to February 9, 2011, the Veteran did not show clinical evidence of posttraumatic stress disorder warranting an evaluation in excess of 70 percent. 

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, except to the extent that this appeal is granted in part, the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder prior to June 8, 2010 is denied.  

Entitlement to a 70 percent for posttraumatic stress disorder is granted effective June 8, 2010 and through February 8, 2011, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

A February 9, 2011 communication note from a VA treating psychiatrist offers the opinion that the Veteran was unable to maintain substantial employment, even with continued mental health treatment, due to his posttraumatic stress disorder.  This is evidence that the appellant's posttraumatic stress disorder may have increased in severity since his last VA compensation examination in June 2010.  Accordingly, further development is required.  

Moreover, in light of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, further development is in order. 

Accordingly, this case is REMANDED for the following action:

1.  The RO must obtain all outstanding pertinent records of evaluation and/or treatment for the Veteran's posttraumatic stress disorder from the Erie VA Medical Center dating since August 2010.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA psychiatric examination.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder.  The examiner must provide an opinion addressing the degree of any social and industrial impairment resulting from the appellant's posttraumatic stress disorder, to include whether posttraumatic stress disorder alone renders him unemployable.

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder, with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided

3. The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. .
4. The AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, the AMC/RO must readjudicate the claim of entitlement to an increased rating for posttraumatic stress disorder, and adjudicate the claim of entitlement to a  total disability evaluation based on individual unemployability due to service connected disorders.  Should the claim of entitlement to individual unemployability be denied, the Veteran must understand that the Board will not exercise appellate jurisdiction over that claim unless he perfects a timely appeal.  Should the RO deny entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from February 9, 2011, the RO must issue a supplemental statement of the case and afford the parties an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


